department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ---------------- telephone number -------------------- refer reply to cc intl b02 plr-142062-14 date date internal_revenue_service number release date index number ---------------- ------------------------------- ------------------------------ ty -------------- legend taxpayer ------------------------------------ fc -------------------------------- country --------------------------- accountant a ------------- accountant b ---------------- firm ----------------------------- year ------ year ------ year ------ year ------ year ------ year ------ dear -------------- this is in response to a letter dated date submitted by your authorized representative that requested the consent of the commissioner of the internal_revenue_service commissioner for taxpayer to make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code and sec_1_1295-3 with respect to taxpayer’s investment in fc the ruling contained in this letter is based upon information and representations submitted on behalf of taxpayer by her authorized representative and accompanied by a penalty of perjury statement executed by an appropriate party while this office has plr-142062-14 not verified any of the material submitted in support of this request_for_ruling such material is subject_to verification on examination the information submitted in the request is substantially as set forth below facts taxpayer is a u s citizen in year and year taxpayer received shares of fc as gifts fc is an entity organized under the laws of country that is treated as a corporation for federal tax purposes for tax years year through year accountant a a competent u s accountant was engaged to prepare taxpayer’s federal_income_tax returns and provide advice on taxpayers’ u s tax matters accountant a was provided all relevant and available information regarding fc accountant a was aware that fc is a corporation organized under the laws of country however accountant a did not advise that fc was a passive_foreign_investment_company pfic within the meaning of sec_1297 and failed to advise of the possibility of making a qef election under sec_1295 with respect to fc and of the consequences of making or failing to make such an election for tax years year to the present accountant b a competent u s accountant was engaged to prepare taxpayer’s federal_income_tax returns and provide advice on taxpayer’s u s tax matters accountant b took over the responsibilities of taxpayer’s tax matters after accountant a left firm a certified public accounting practice where both accountant a and accountant b were shareholders as with accountant a accountant b was provided with all relevant and available information regarding fc accountant b was aware that fc is a corporation organized under the laws of country however for tax years year through year accountant b did not advise that fc was a pfic within the meaning of sec_1297 and failed to advise of the possibility of making a qef election under sec_1295 with respect to fc and of the consequences of making or failing to make such an election in year accountant b attended a continuing professional education seminar focused on pfic rules this presentation alerted accountant b that it was necessary to determine whether fc met the definition of a pfic within the meaning of sec_1297 accountant b thus reviewed the taxpayer’s files and ultimately advised taxpayer that fc was a pfic for all years that taxpayer held shares in fc taxpayer decided to seek relief to make a retroactive qef election taxpayer has submitted affidavits under penalties of perjury that describe the events that led to taxpayer’s failure to make a qef election with respect to fc by the due_date of her return for the year tax_year affidavits have also been submitted by accountant a and accountant b describing their engagement and responsibilities as well as the advice concerning the tax treatment of fc that each provided plr-142062-14 taxpayer has paid an amount sufficient to eliminate any prejudice to the united_states government as a consequence of her inability to file amended returns in accordance with a signed closing_agreement between taxpayer and the commissioner further taxpayer has agreed to file an amended_return for each of the subsequent taxable years affected by the retroactive election if any taxpayer represents that as of the date of her request_for_ruling the pfic status of fc had not been raised by the irs on audit for any of the taxable years at issue ruling requested taxpayer requests the consent of the commissioner to make a qef election with respect to fc under sec_1_1295-3 retroactive to year law sec_1295 provides that a pfic will be treated as a qef with respect to a shareholder if an election by the shareholder under sec_1295 applies to the pfic for the taxable_year and the pfic complies with the requirements prescribed by the secretary for purposes of determining the ordinary_earnings and net capital_gains of the company under sec_1295 a qef election may be made for a taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for the taxable_year to the extent provided in regulations the election may be made after the due_date if the shareholder failed to make an election by the due_date because the shareholder reasonably believed the company was not a pfic under sec_1_1295-3 a shareholder may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 granting consent will not prejudice the interests of the united state sec_3 government as provided in sec_1_1295-3 the request is made before a representative of the internal_revenue_service raises upon audit the pfic status of the company for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1 f the procedural requirements include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel plr-142062-14 international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted that describe the events that led to the failure to make a qef election by the election due_date the discovery of the failure the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on the professional sec_1_1295-3 and iii conclusion based on the information submitted and representations made with taxpayer’s ruling_request we conclude that taxpayer has satisfied sec_1_1295-3 accordingly consent is granted to taxpayer to make a retroactive qef election with respect to fc for year provided that taxpayer complies with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election we have consequently approved a closing_agreement with taxpayer with respect to those issues affecting her tax_liability on the basis set forth above pursuant to our practice with respect to such agreements the agreement contains a stipulation to the effect that any change or modification of applicable statutes enacted subsequent to the date of this agreement and made applicable to the taxable_period involved will render the agreement ineffective to the extent that it is dependent upon such statutes except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-142062-14 in accordance with the power_of_attorney on file with this office copies of this letter_ruling are being sent to your authorized representatives sincerely kristine a crabtree assistant to the branch chief branch office of associate chief_counsel international
